             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                       BILLINGS DIVISION

FAITH MCLAIN, CHRISTEEN            CV 16-36-BLG-SPW-TJC
MCLAIN, JOHN MCLAIN, MOLLY
MCLAIN, MIRA MCLAIN, AND
MATTHEW MCLAIN, AS                  ORDER DENYING
BENEFICIARIES OF THE ESTATE         FRANCIS MCLAIN’S
OF BERNARD MCLAIN, AND              MOTION TO SEVER
MARY MCLAIN, INDIVIDUALLY
                                    COUNTERCLAIM
AS BENEFICIARY OF THE ESTATE
OF BERNARD MCLAIN AND AS
TRUSTEE OF THE E-3 RANCH
TRUST,
              Plaintiffs,

vs.

FRANCIS MCLAIN,
INDIVIDUALLY AND AS CO-
MANAGER OF TERA BANI
RETREAT MINISTRIES, CAROLINE
MCLAIN, INDIVIDUALLY AND AS
MANAGING DIRECTOR OF TERA
BANI RETREAT MINISTRIES,
ALAKHI JOY MCLAIN, SOHNJA
MAY MCLAIN, AND DANE SEHAJ
MCLAIN, AS PURPORTED
CERTIFICATE HOLDERS OF THE
E-3 RANCH TRUST,

               Defendants.

THE UNITED STATES OF
AMERICA,
              Intervenor
              Defendant and
              Counter/Cross-
              Claimant,
                               1
vs.

FAITH MCLAIN, CHRISTEEN
MCLAIN, JOHN MCLAIN, MOLLY
MCLAIN, MIRA MCLAIN, AND
MATTHEW MCLAIN, as
Beneficiaries of THE ESTATE OF
BERNARD MCLAIN; and MARY
MCLAIN, as Beneficiary of the
ESTATE OF BERNARD MCLAIN,
and as Trustee of the E-3 RANCH
TRUST,
                    Counterclaim
                    Defendants and

FRANCIS MCLAIN, individually, and
as Co-Manager of TERA BANI
RETREAT MINISTRIES; CAROLINE
MCLAIN, individually, and as
Managing Director of TERA BANI
RETREAT MINISTRIES; and
ALAKHI JOY MCLAIN, SOHNJA
MAY MCLAIN, AND DANE SEHAJ
MCLAIN, as Beneficiaries of the E-3
RANCH TRUST,

                 Crossclaim
                 Defendants and

AMERICAN BANK OF MONTANA
and BRAD D. HALL

                 Additional
                 Defendants on
                 United States’
                 claims.




                                      2
      The United States has filed an intervenor claim to foreclose federal tax liens

against Defendant Francis (“Frank”) McLain’s interest in a ranch located in the

Paradise Valley, known as the E-3 Ranch. (Doc. 20.) The E-3 Ranch is also the

subject of an ownership dispute between two factions of the McLain family. 1 In

response, Frank filed a Counterclaim against the United States seeking a tax

refund. (Doc. 79.) The United States moved to dismiss the counterclaim; and on

March 6, 2018, United States District Judge Susan P. Watters adopted this Court’s

Findings and Recommendations and dismissed Frank’s counterclaim with

prejudice. (Doc. 131.)

      Judge Watters has referred this case to the undersigned under 28 U.S.C. §

636(b)(1)(B). (Doc. 80.) Presently before the Court is Frank’s Motion to Sever

the Counterclaim. (Doc. 133.) The motion is fully briefed and ripe for the Court’s

review. (Docs.135, 139.)

      Having considered the parties’ submissions, the Court finds Frank’s Motion

to Sever Counterclaim should be DENIED, as set forth below.

///

///



1
 The Court has previously described the factual background and relationship of the
parties in this case at length in the October 24, 2016 Findings and
Recommendations (Doc. 67) and March 14, 2017 Opinion and Order (Doc. 78).

                                         3
I.    BACKGROUND

      In November of 2008, Frank was convicted of nine counts of Failure to

Account for and Pay Over Employment Taxes, in violation of 26 U.S.C. § 7202, in

United States v. Francis L. McLain, 08-CR-10-PJS-FLN, U.S. Dist. Court, District

of Minnesota. (Doc. 79 at ¶ 11; Doc. 94-3; 94-4.) In May 2014, the United States

assessed civil penalties against Frank under 26 U.S.C. § 6672, for willful failure to

collect, truthfully account for, and pay over the taxes that were at issue in his

criminal case. (Doc. 79 at ¶ 39; Doc. 20 at ¶ 12.)

      In July 2014, Faith McLain, Christeen McLain, John McLain, Mary McLain,

Molly McLain, Mira McLain, and Matthew McLain (the “McLain Plaintiffs”)

brought an action for declaratory judgement concerning the ownership of the E-3

Ranch against Frank, Caroline McLain, Alakhi Joy McLain, Sohnja May McLain,

and Dane Sehaj McLain (the “McLain Defendants”). The case was originally filed

in the Montana state court. (Doc. 1.) On March 11, 2016, the state court granted

the United States’ motion to intervene. (Doc. 1-3.) The United States seeks to

foreclose federal tax liens arising from the civil tax penalties assessed against

Frank through a sale of the E-3 Ranch. (Doc. 20.)

      On April 8, 2016, the United States removed, invoking the Court’s

jurisdiction under 28 U.S.C. § 1441. (Doc. 1.) On March 15, 2017, the McLain

Defendants answered the Intervenor Complaint, and Frank filed a counterclaim

                                           4
against the United States. (Doc. 79.) In the counterclaim, Frank asserted a claim

for tax refund under 26 U.S.C. § 7244 relating to the § 6672 assessments levied

against him. (Doc. 79.)

      On March 6, 2018, Frank’s counterclaim was dismissed with prejudice.

(Doc. 131.) Frank now moves to sever the counterclaim so that he may appeal the

Court’s order dismissing the counterclaim to the Ninth Circuit. (Doc. 133.) The

United States opposes, arguing the counterclaim is not discrete and separate from

the United States’ claim to foreclose on the E-3 Ranch, and thus severance is not

appropriate.

II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 21 provides that “the court may at any time,

on just terms . . . sever any claim against a party.” Fed.R.Civ.P. 21. The district

court has broad discretion regarding severance. Coleman v. Quaker Oats Co., 232

F.3d 1271, 1297 (9th Cir. 2000). Courts may sever claims that are “discrete and

separate,” but Courts should not “attempt to separate an essentially unitary

problem.” Anticancer, Inc. v. Pfizer Inc., 2012 WL 1019796, *1 (S.D. Cal. Mar.

26, 2012). In determining whether to sever a claim, courts consider the following

factors:

      (1) whether the claims arise out of the same transaction or occurrence;

      (2) whether the claims present some common questions of law or fact;

                                          5
       (3) whether settlement of the claims or judicial economy would be
       facilitated;

       (4) whether prejudice would be avoided if severance were granted;
       and

       (5) whether different witnesses and documentary proof are required
       for the separate claim.

Id. (citing SEC v. Leslie, 2010 WL 2991038 (N.D. Cal. July 29, 2010).

III.   DISCUSSION

       The Court finds that severance is not proper in this case. First, both Frank’s

counterclaim and United States’ claims against the E-3 Ranch arise out of the same

transaction or occurrence and present common questions of law or fact. Frank’s

counterclaim seeks to abate the § 6672 assessments that underlie the United States’

liens against the real property. Thus, the counterclaim is intertwined with the

United States’ claims in this action.

       Second, severance would not facilitate judicial economy. In fact, severance

would also result in parallel proceedings in two different forums, thus hampering

judicial economy.

       Third, Frank has not shown that he would be prejudiced by filing an appeal

after the entry of final judgment in this case, or by attempting an interlocutory

appeal. Neither Frank’s preference to appeal the dismissal order now, nor his


                                          6
opinion regarding his chances for interlocutory appeal, suffice to show severance is

warranted. “It is the interest of efficient judicial administration that is to be

controlling under the rule, rather than the wishes of the parties.” Wright & Miller,

9A Fed. Prac. & Proc. Civ. § 2388 (3d ed. 2018).

      Finally, if the counterclaim were severed, Frank, and perhaps also his family

members, would potentially be required to be witnesses in the parallel proceedings.

Thus, severance would result in added effort and expense to the parties.

      In sum, the Court finds the factors discussed above weigh against severance

of Frank’s counterclaim.

IV.   CONCLUSION

      Based on the foregoing, IT IS ORDERED that Frank’s Motion to Sever

Counterclaim (Doc. 133) is DENIED.

      IT IS ORDERED.

      DATED this 15th day of October, 2018.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                            7
